DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant presented amendments to the claim on 10/5/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “and walking down the list until the discharge duration is less than the sum of the duration of the time periods walked”. This limitation fails to particularly point out and distinctly claim the subject matter since it is not easily understood what it means to walk down the list until the discharge duration is less than the sum of the duration of the time periods walked. 
For the purpose of examination, it will be understood that appropriate times chosen for discharging will correspond to walking down the list and that the discharge duration has a relationship with the duration of time frames looked at. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-12 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Brown et al (US PUB. 20160157180, herein Brown).

Regarding claim 1, Kintner-Meyer teaches A method for managing energy in a controllable device, the method comprising: 
determining a plurality of future energy prices for a plurality of time periods, wherein each of the future energy prices represents a price of a unit of energy over a predetermined time period (0024 “the price information may describe hourly prices of the electrical energy over a future twenty-four hour period”); 
determining a duration to charge a controllable device 0023, 0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, ; 
correlating the duration to charge the controllable device with at least one predetermined time period based at least in part on the price per unit energy over the at least one predetermined time period (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)”); 
and directing a utility to charge the controllable device at the at least one predetermined time period (0047, 0028 “battery charging apparatus 14 may be connected to electrical power distribution system 10 at 3:00 PM and controller 20 may determine (e.g., using a present state of charge of rechargeable battery 16) that rechargeable battery 16 should be charged for six hours” The electrical power distribution system corresponds to the utility and is used to charge the battery at certain times.)
Kinter-Meyer does not teach determining a duration to discharge the controllable device by determining a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device and correlating the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the plurality of future energy prices including the price per unit energy over the at least two non-sequential predetermined time periods. 
Spooren teaches determining a duration to discharge the controllable device (0102, “predicted duration of charging and discharging, which may be set as a predetermined time period”) by determining a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”) [and dividing the current discharge capacity by a] future discharge demand on the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future ;
correlating the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the plurality of future energy prices including the price per unit energy over the at least two non-sequential predetermined time periods (fig. 11, 0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0082 “charging and discharging times are detected as alternating occasions…so that a charging occasion is followed by a discharging occasion, and a discharging occasion is followed by a charging occasion”, 0068 “the CPU 200 can derive an analytic indication of the current charging state of the batteries 160 based upon previously executed charging and discharging cycles…In general terms, if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle.” 0076 “The pricing data used in these examples comprises a time sequence of data and relates to a nine-day period in an example market”, 0080 “The algorithm provides a method of controlling storage of electrical energy by charging and discharging and energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses (for example, being indicated by an efficiency measure Eff) caused by charging and discharging the energy storage device.”, 0018, Discharge durations are based on the price at the time periods. 0068 teaches multiple discharge cycles based on battery level. Following for example a discharge duration, a charge duration takes place next and therefore, the plurality of discharging durations are non-
It would have been obvious to one of ordinary skill in the art to have modified the price based charging of a battery teachings of Kintner-Meyer with the price based discharging method of a battery teachings of Spooren et al because “creating an algorithm that will schedule the correct charging and discharging time from a predicted (or upfront auctioned) price table is not a straightforward task. Embodiments can at least alleviate this problem.” (0018). 
Kinter-Meyer and Spooren do not teach and dividing the current discharge capacity by a future discharge demand.
Brown does teach and dividing the current discharge capacity by a future discharge demand on the controllable device (0039 “At block 402, processing logic determines a second battery number representing the battery condition using a drain model. The drain model is configured to predict a future battery discharge rate based on a past battery discharge rate…processing logic performs a power management action based on the battery condition derived from…second battery number”, 0063 “power management action may be performed to accommodate such an unusual situation. For example, if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity…if the battery usage is too low compared to the average battery usage level, certain performance of the hardware and/or software may be increased (which leads to higher power consumption) as long as the remaining power capacity of the battery can last the estimated period of time”, The drain model is used to predict a future discharge demand for the device. Information about the current discharge capacity is then used alongside the drain model number to determine a proper power management. 0063 shows situations where the drain rate of the device is reduced or increased in order to reach the predicted duration the device needs to stay powered.)


Regarding claim 2, Kintner-Meyer, Spooner, and Brown teach the method of claim 1.
Kintner-Meyer further teaches wherein determining the duration to charge the controllable device comprises calculating a current charge capacity of the controllable device (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”)

Regarding claim 3, Kintner-Meyer, Spooner, and Brown teach the method of claim 2. 
Kintner-Meyer further teaches wherein determining the duration to charge the controllable device further comprises determining a future charge demand (0030 “Controller 20 may also access user-inputted information (e.g., a desired point in time in the future for the battery 16 to be fully charged) to control the… time of charge”).

the method of claim 1.
Kintner-Meyer further teaches wherein correlating the duration to charge comprises determining a charge strike price (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.)

Regarding claim 10, Kintner-Meyer teaches A system for device energy management comprising: 
a controllable device structurally configured to store and discharge energy (0023, the battery is the controllable device); and 
a remote computing device communicatively coupled to the controllable device (0023), the remote computing device comprising a processor and a computer readable and executable instruction set (fig. 2, 0031), which, when executed, causes the processor to: 
determine a plurality of future energy prices for a plurality of time periods, wherein each of the future energy prices represents a price of a unit of energy over a predetermined time period (0024 “the price information may describe hourly prices of the electrical energy over a future twenty-four hour period”); 
determine a duration to charge the controllable device (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)”, The duration is the half hour segment. The battery is the controllable device); 
correlate the duration to charge the controllable device with at least one predetermined time period based at least in part on the price per unit energy over the at least one predetermined time period (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)”); and 
direct a utility to charge the controllable device at the at least one predetermined time period (0047, 0028 “battery charging apparatus 14 may be connected to electrical power distribution system 10 at 3:00 PM and controller 20 may determine (e.g., using a present state of charge of rechargeable battery 16) that rechargeable battery 16 should be charged for six hours” The electrical power distribution system corresponds to the utility and is used to charge the battery at certain times.)
Kintner-Meyer does not teach determine a duration to discharge the controllable device by determining a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device and correlate the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the price per unit energy over the at least two non-sequential predetermined time periods.
Spooner does teach determine a duration to discharge the controllable device (0102, “predicted duration of charging and discharging, which may be set as a predetermined time period”) by determining a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”)
a future discharge demand (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that 
correlate the duration to discharge the controllable device with at least two non- sequential predetermined time periods based at least in part on the plurality of future energy prices including the price per unit energy over the at least two non-sequential predetermined time periods (fig. 11, 0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0082 “charging and discharging times are detected as alternating occasions…so that a charging occasion is followed by a discharging occasion, and a discharging occasion is followed by a charging occasion”, 0068 “the CPU 200 can derive an analytic indication of the current charging state of the batteries 160 based upon previously executed charging and discharging cycles…In general terms, if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle.” 0076 “The pricing data used in these examples comprises a time sequence of data and relates to a nine-day period in an example market”, 0080 “The algorithm provides a method of controlling storage of electrical energy by charging and discharging and energy storage device in response to pricing data indicative of future prices of electrical energy over time and energy losses (for example, being indicated by an efficiency measure Eff) caused by charging and discharging the energy storage device.”, 0018 Discharge durations are based on the price at the time periods. 0068 teaches multiple discharge cycles based on battery level. Following for example a discharge duration, a charge duration takes place next and therefore, the plurality of discharging durations are non-sequential. Decisions are based on pricing data that are indicative on future prices of electrical energy.)
It would have been obvious to one of ordinary skill in the art to have modified the price based charging of a battery teachings of Kintner-Meyer with the price based discharging method of a battery teachings of Spooren et al because “creating an algorithm that will schedule the 
While Spooren does teach the current discharge capacity and a future discharge demand as shown above, Kintner-Meyer and Spooren does not teach and dividing the current discharge capacity by a future discharge demand on the controllable device.
Brown does teach and dividing the current discharge capacity by a future discharge demand on the controllable device (0039 “At block 402, processing logic determines a second battery number representing the battery condition using a drain model. The drain model is configured to predict a future battery discharge rate based on a past battery discharge rate…processing logic performs a power management action based on the battery condition derived from…second battery number”, 0063 “power management action may be performed to accommodate such an unusual situation. For example, if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity…if the battery usage is too low compared to the average battery usage level, certain performance of the hardware and/or software may be increased (which leads to higher power consumption) as long as the remaining power capacity of the battery can last the estimated period of time”, The drain model is used to predict a future discharge demand for the device. Information about the current discharge capacity is then used alongside the drain model number to determine a proper power management. 0063 shows situations where the drain rate of the device is reduced or increased in order to reach the predicted duration the device needs to stay powered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren with the discharge control based on current and future discharge needs teachings of Brown because Kintner-Meyer, Spooren and Brown because they are all from the similar problem solving area 

Regarding claim 11, Kintner-Meyer, Spooner, and Brown teach the system of claim 10. 
Kintner-Meyer further teaches wherein causing the processor to determine the duration to charge the controllable device comprises causing the processor to calculate a current charge capacity of the controllable device (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”)

Regarding claim 12, Kintner-Meyer, Spooner, and Brown teach the system of claim 11.
Kintner-Meyer further teaches wherein causing the processor to determine the duration to charge the controllable device further comprises causing the processor to determine a future charge demand (0030 “Controller 20 may also access user-inputted information (e.g., a desired point in time in the future for the battery 16 to be fully charged) to control the… time of charge”). 

Regarding claim 18, Kintner-Meyer, Spooner, and Brown teach the system of claim 10. 
Kintner-Meyer further teaches wherein causing the processor to correlate the duration to charge comprises determining a charge strike price (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM .)

Regarding claim 19, Kintner-Meyer, Spooner, and Brown teach the system of claim 10. 
Kintner-Meyer further teaches wherein causing the processor to correlate the duration to charge comprises sorting the plurality of future energy prices by the price of the unit energy (0095, table B which follows 0095 shows the plurality of future energy prices in a table. These are future prices because as explained in 0095, these prices are used to determine desired charge times.) and determining a charge strike price (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.)

Regarding claim 20, Kintner-Meyer teaches A method for managing energy in a controllable device, the method comprising: 
determining a plurality of future energy prices for a plurality of time periods, wherein each of the future energy prices represents a price of a unit of energy over a predetermined time period (0024 “the price information may describe hourly prices of the electrical energy over a future twenty-four hour period”);
calculating a current charge capacity of a controllable device (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”); 
determining a future charge demand for the controllable device (0030 “Controller 20 may also access user-inputted information (e.g., a desired point in time in the future for the battery 16 to be fully charged) to control the… time of charge”); 
determining a duration to charge the controllable device based at least in part on the calculated current charge capacity (0029 “controller 20 may access other information for use in controlling the rate and/or time of charging…controller 20 may communicate with charger 18 to access information related to a current charge state of rechargeable battery 16…and/or a capacity of rechargeable battery 16”) and the determined future charge demand of the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.);
correlating the duration to charge the controllable device with a first at least one predetermined time period based at least in part on the price per unit energy over the first at least one predetermined time period (0028 lines 16-21, “if the price information describes prices of a future twelve-hour period with half-hour granularity, controller 20 may select a charging window based on half-hour segments of time (e.g., 8:30 PM to 2:30 AM)” The time when the charging is done is the first time period.);  
 determining a charge strike price based at least in part on the price per unit energy over the first at least one predetermined time period (0028 “Controller 20 may determine, based on the price information, that charging rechargeable battery 16 from 9:00 PM to 3:00 AM will result in the lowest possible cost available during the twenty-four hour period”, The strike price is the price between the time frame.);
directing a utility to charge the controllable device at the first at least one predetermined time period (0047, 0028 “battery charging apparatus 14 may be connected to 
Kintner-Meyer does not teach calculating a current discharge capacity of the controllable device, determining a future discharge demand for the controllable device, determining a duration to discharge the controllable device by determining a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device, correlating the duration to discharge the controllable device with a second at least one predetermined time period based at least in part on the price per unit energy over the second at least one predetermined time period, determining a discharge strike price based at least in part on the price per unit energy over the second at least one predetermined time period, and directing the controllable device to discharge at the second at least one predetermined time period.
Spooner teaches calculating a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”); 
determining a future discharge demand for the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.); 
determining a duration to discharge the controllable device (0102, “predicted duration of charging and discharging, which may be set as a predetermined time period”)  by determining a current discharge capacity of the controllable device (0083 “if the current charge is greater than 50%, then the next cycle should discharge the batteries”)
a future discharge demand on the controllable device (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time” 0008 “price varies in a generally inverse relation to the expected demand, so that electricity is expensive at times of high demand (or, rather, at anticipated times of high demand) and is cheaper at anticipated times of lower demand.” The algorithm determines the discharging based on future price. 0008 teaches that price is indicative of demand and therefore discharging is done based on price which is indicative of the discharge demand.);
correlating the duration to discharge the controllable device with at least two non-sequential predetermined time periods based at least in part on the plurality of future energy process including the price per unit energy over the at least two non-sequential predetermined time periods (fig. 11, 0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0082 “charging and discharging times are detected as alternating occasions…so that a charging occasion is followed by a discharging occasion, and a discharging occasion is followed by a charging occasion”, 0068 “the CPU 200 can derive an analytic indication of the current charging state of the batteries 160 based upon previously executed charging and discharging cycles…In general terms, if the batteries are more than 50% charged, the next cycle would normally be a discharging cycle.” 0076 “The pricing data used in these examples comprises a time sequence of data and relates to a nine-day period in an example market”, 0080 “The algorithm provides a method of controlling storage of electrical energy by charging and discharging and energy storage device in response to pricing data 
determining a discharge strike price based at least in part on the price per unit energy over the at least two non-sequential predetermined time periods (0015 “validating a candidate…discharging occasion if the price difference between that candidate charging or discharging occasion and another later price in the pricing data”, 0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time”, 0068, 0076, 0082);
and directing the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).
It would have been obvious to one of ordinary skill in the art to have modified the price based charging of a battery teachings of Kintner-Meyer with the price based discharging method of a battery teachings of Spooren et al because “creating an algorithm that will schedule the correct charging and discharging time from a predicted (or upfront auctioned) price table is not a straightforward task. Embodiments can at least alleviate this problem.” (0018)
While Spooren does teach the current discharge capacity and a future discharge demand as shown above, Kintner-Meyer and Spooren does not teach a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device.
a current discharge capacity of the controllable device and dividing the current discharge capacity by a future discharge demand on the controllable device (0039 “At block 402, processing logic determines a second battery number representing the battery condition using a drain model. The drain model is configured to predict a future battery discharge rate based on a past battery discharge rate…processing logic performs a power management action based on the battery condition derived from…second battery number”, 0063 “power management action may be performed to accommodate such an unusual situation. For example, if the battery usage level is too high compared to the daily average battery usage, power consumption of certain hardware or software may be reduced to conserve power capacity…if the battery usage is too low compared to the average battery usage level, certain performance of the hardware and/or software may be increased (which leads to higher power consumption) as long as the remaining power capacity of the battery can last the estimated period of time”, The drain model is used to predict a future discharge demand for the device. Information about the current discharge capacity is then used alongside the drain model number to determine a proper power management. 0063 shows situations where the drain rate of the device is reduced or increased in order to reach the predicted duration the device needs to stay powered.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren with the discharge control based on current and future discharge needs teachings of Brown because Kintner-Meyer, Spooren and Brown because they are all from the similar problem solving area of managing battery life in order to maximize efficiencies and because Spooren and Brown in particular focus on maximizing the efficiency of a discharging duration. Furthermore, Brown’s adaptive battery discharging based on current discharging capacity and predicting future needs allows for early understanding of discharging needs which allows for understanding how to 

Regarding claim 21 Kinter-Meyer, Spooren and Brown teaches the method of claim 1. 
Spooren further teaches further comprising directing the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).

Regarding claim 22, Kinter-Meyer, Spooren and Brown teaches the system of claim 10.
Spooner further teaches wherein the computer readable and executable instruction set, when executed, further causes the processor to direct the controllable device to discharge at the at least two non-sequential predetermined time periods (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device”, 0068, 0076, 0082).

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Brown et al (US PUB. 20160157180, herein Brown) in further view of Streeter et al (US PUB. 20140279361, herein Streeter). 

Regarding claim 8, Kintner-Meyer, Spooner, and Brown teach the method of claim 1. 
Spooren further teaches wherein correlating the duration to discharge comprises determining a discharge strike price (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data 
Kintner-Meyer, Spooner, and Brown do not explicitly teach the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods from the highest price resulting in a list in that order and walking down the list until the discharge duration is less than the sum of the duration of the time periods walked.
	Streeter does teach the discharge strike price being determined by sorting the plurality of future energy prices for the plurality of time periods from the highest price resulting in a list in that order (0067 “The term "quantile" can refer to a data point taken at a particular interval of a distribution. The distribution can be divided up into q substantially equally sized subsets. Thus, if q=4, the distribution is divided into four substantially equally sized subsets. The lower quantile (the lower quartile in this example) is the highest value of the subset at the lowest portion of the range (i.e., the 25.sup.th percentile) and the upper quantile (the upper quartile in this example) is the lowest value of the subset at the highest portion of the range (i.e., the 75.sup.th percentile).” Values are listed in order based on prices as explained by the quartiles) and walking down the list until the discharge duration is less than the sum of the duration of the time periods walked (0010 “The sell bid may be determined by averaging the upper quantile price points of the second set. Determining the upper quantile price point of a distribution may include... and an amount of time divisions in a day. Each time division may represent an equal period during the day when energy is sold”, 0067 “Time Division is the amount of time intervals in a day. The Time Division value is typically 24, as energy is typically sold in one hour divisions.” There are multiple time divisions throughout the day. Discharge durations exists based on sell prices in the upper quantile price points. Time divisions for those price points. There are more time divisions than discharge time points.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings 

Regarding claim 17, Kintner-Meyer, Spooner, and Brown teach The system of claim 10. 
Spooren further teaches wherein causing the processor to correlate the duration to discharge comprises determining a discharge strike price (0080, “algorithm provides a method of controlling storage of electrical energy by…discharging…energy storage device in response to pricing data indicative of future prices of electrical energy over time”, The price where the energy is discharged is the strike price.)
Kintner-Meyer, Spooner, and Brown do not explicitly teach by sorting the plurality of future energy prices for the plurality of time periods from the highest price resulting in a list in that order and walking down the list until the discharge duration is less than the sum of the duration of the time periods walked.
	Streeter teaches determining a discharge strike price by sorting the plurality of future energy prices for the plurality of time periods from the highest price resulting in a list in that order (0067 “The term "quantile" can refer to a data point taken at a particular interval of a distribution. The distribution can be divided up into q substantially equally sized subsets. Thus, if q=4, the distribution is divided into four substantially equally sized subsets. The lower quantile (the lower quartile in this example) is the highest value of the subset at the lowest portion of the range (i.e., the 25.sup.th percentile) and the upper quantile (the upper quartile in this example) is the lowest value of the subset at the highest portion of the range (i.e., the 75.sup.th percentile).” Values are listed in order based on prices as explained by the quartiles) and walking down the list until the discharge duration is less than the sum of the duration of the time periods walked (0010 “The sell bid may be determined by averaging the upper quantile price points of the second set. Determining the upper quantile price point of a distribution may include... and an amount of time divisions in a day. Each time division may represent an equal period during the day when energy is sold”, 0067 “Time Division is the amount of time intervals in a day. The Time Division value is typically 24, as energy is typically sold in one hour divisions.” There are multiple time divisions throughout the day. Discharge durations exists based on sell prices in the upper quantile price points. Time divisions for those price points. There are more time divisions than discharge time points.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren, the discharge control based on current and future discharge needs teachings of Brown with the system for managing charging and discharging of an energy storage device of Streeter since Streeter teaches a means for achieving profit when selling energy (0012).

Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Brown et al (US PUB. 20160157180, herein Brown) in further view of Tomita et al (US PUB. 20110238232, herein Tomita). 

Regarding claim 23, Kintner-Meyer, Spooner, and Brown teach the method of claim 1. 
Kintner-Meyer, Spooner, and Brown do not teach wherein the controllable device is a water heater.
Tomita teaches wherein the controllable device is a water heater (0060 “a thermal storage operation state of the electric water heater 113”). 


Regarding claim 24, Kintner-Meyer, Spooner, and Brown teach the system of claim 10. 
Kintner-Meyer, Spooner, and Brown do not teach wherein the controllable device is a thermal storage device.
Tomita teaches wherein the controllable device is a thermal storage device (0060 “a thermal storage operation state of the electric water heater 113”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the price based chagrining of a battery teachings of Kintner-Meyer and the price based discharging method of a battery teachings of Spooren, the discharge control based on current and future discharge needs teachings of Brown with the storage device being a water heater of Tomita since this allows for a storage system without the initial costs of installing new equipment that a home did not already have (0005).   

Relevant Prior Art 
	Hakim et al (US PUB. 20080114499) has been deemed relevant prior art since Hakim teaches a means for determining charging and discharging based on pricing data. 


Response to Arguments
Applicant's arguments filed 10/05/2021 have been fully considered but they are not persuasive with regard to claim 1 and 10. 
Applicant argues on page 2 that in regards to claim 1 and 10, Spooren does not teach correlating a duration to discharge a controllable device with at least two non-sequential predetermined time periods associated with a plurality of future energy prices. 
However, Spooren teaches that charging and discharging of electrical energy storage devices occur in response to pricing data indicative of future prices of electrical energy over time (0080). Further Spooren teaches taking a price table for future electricity prices for the purpose of charging and discharging (0017-0018). This corresponds to the claim language under broadest reasonable interpretation. 

Applicant’s arguments, filed 10/05/2021, with respect to the rejection(s) of claim(s) 8 and 17 under 35 USC 103have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kintner-Meyer (US PUB. 20100292855) in view of Spooren et al (US PUB. 20150112751, herein Spooren) in further view of Brown et al (US PUB. 20160157180, herein Brown) in further view of Streeter et al (US PUB. 20140279361, herein Streeter).

Applicant further argues on page 3 that the cited references do not teach amendments to claim 8 and 17. However, as shown in the 35 USC 112(b) rejection for claims 8 and 17, the amended claim language fails to particularly point out and distinctly claim what it means to walk down the list until the discharge duration is less than the sum of the duration of the time periods walked. Streeter which has been added due to amendments to the claim, teaches a means for determining multiple time divisions throughout the day and determining upper quantile price id.). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116